BAILES, Judge.
Plaintiff, Louisiana Power and Light Company, brought suit for money judgment against Crescent Properties Company, Inc., defendant, and caused to be issued, incidental to its suit, a writ of attachment under which certain property of the defendant was seized.
Defendant obtained the dissolution of the writ of attachment by contradictory motion. Additionally, defendant recovered damages, including attorney fees, all under the provisions of C.C.P. Article 3506. Thereafter and timely, plaintiff filed a motion for a new trial. Defendant opposed the motion for a new trial and in its answer to the motion sought further damages in the form of attorney fees incurred in resisting the motion for a new trial.
The trial court denied the motion, and also denied defendant’s claim for additional damages.
The appeal sought to be dismissed is the defendant’s appeal from the judgment of the trial court denying additional damages sought in opposing the motion for a new trial. The pertinent portion of this judgment is
<< % jjt ‡
“(3) That the demands of Crescent Properties Co. Inc., for additional damages in the nature of additional fees and expenses of counsel in opposing this motion for a new trial be and they hereby are rejected.”
We find this ruling of the trial court is a final judgment of this issue of additional damages from which an appeal can be taken under provisions of C.C.P. Article 2083.
Therefore, the motion to dismiss this appeal is denied.
Motion denied.